United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3734
                                    ___________

John Camp,                               *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Carmike Cinemas,                         *    [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 18, 2005
                                 Filed: March 25, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      John Camp, a Caucasian male, appeals the district court’s1 adverse judgment
under Federal Rule of Civil Procedure 52(c) in his race-discrimination suit against his
former employer, Carmike Cinemas (Carmike). We affirm.

      Initially, we disagree with Camp that the district court abused its discretion
when it excluded the proposed testimony of several witnesses whom Camp had listed
on his pretrial exhibit list: Camp never satisfactorily explained how the proposed

      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
testimony was relevant to his discrimination suit, and he disclosed the name of only
one of the excluded witnesses during discovery. See Troknya v. Cleveland
Chiropractic Clinic, 280 F.3d 1200, 1205 (8th Cir. 2002) (affirming court’s exclusion
of defendant’s witnesses that appeared on its trial exhibit list but were not listed in
initial disclosures, even if names of witnesses were referenced somewhere during
discovery process); Easley v. Am. Greetings Corp., 158 F.3d 974, 975-76 (8th Cir.
1998) (order granting motion in limine to exclude evidence at trial is reviewed only
for abuse of discretion); SCNO Barge Lines, Inc. v. Anderson Clayton & Co., 745
F.2d 1188, 1192 (8th Cir. 1984) (court has broad discretion in determining relevance
of proffered evidence).

       We also reject Camp’s claim that the district court improperly granted Carmike
judgment at the close of Camp’s case. The district court did not clearly err in
concluding from the evidence that Carmike did not intentionally discriminate against
Camp based on his race. See Clark v. Runyon, 218 F.3d 915, 918 (8th Cir. 2000)
(appeals court reviews for clear error findings of facts underlying Rule 52(c)
judgments, and reviews de novo conclusions of law); Duffy v. Wolle, 123 F.3d 1026,
1036 (8th Cir. 1997) (reverse-race-discrimination claimant must show background
circumstances to support suspicion that defendant is that unusual employer who
discriminates against majority), cert. denied, 523 U.S. 1137 (1998); Tuttle v. Henry
J. Kaiser Co., 921 F.2d 183, 184-86 (8th Cir. 1990) (on appeal following bench trial,
appeals court need only review ultimate factual issue whether defendant intentionally
discriminated against plaintiff on basis of his race).

       Finally, Camp’s challenge to the veracity of trial witnesses is unavailing, see
Anderson v. City of Bessemer City, 470 U.S. 564, 574-75 (1985) (as factfinder,
district court is entitled to make credibility determinations, and findings based on
credibility are virtually never clear error); and we find no abuse of discretion in the
district court’s decision at trial to allow Carmike to impeach Camp with his
deposition testimony, see Fed. R. Civ. P. 32(a)(1) (“Any deposition may be used by

                                         -2-
any party for the purpose of contradicting or impeaching the testimony of deponent
as a witness, or for any other purpose permitted by the Federal Rules of Evidence.”);
Watson v. O’Neill, 365 F.3d 609, 615 (8th Cir. 2004) (evidentiary rulings at trial
receive substantial deference on appeal).

      Accordingly, we affirm.
                     ______________________________




                                         -3-